PREGERSON, Circuit Judge,
dissenting.
The majority denies Visciotti’s claim of ineffective assistance of counsel during the guilt phase on the ground that Agajanian’s performance, while arguably deficient, did not prejudice the outcome of Visciotti’s trial. I believe that Agajanian’s deficient performance during the guilt phase was per se prejudicial pursuant to the Supreme Court’s decision in United States v. Cronic, 466 U.S. 648, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984). Accordingly, I dissent from Section III A of the majority opinion.
In Cronic, the Supreme Court identified certain circumstances where counsel’s performance is “so likely to prejudice the accused that the cost of litigating their effect in a particular case is unjustified,” including where a defendant “is denied counsel at a critical stage of his trial” and where counsel “fails to subject the prosecution’s case to meaningful adversarial testing.” Id. at 658-59, 104 S.Ct. 2039. I believe that Agajanian abandoned Visciotti at a “critical stage” of the guilt phase of trial and “fail[ed] to subject the prosecution’s case to meaningful adversarial testing” because he conceded that Visciotti was guilty of first degree murder during his closing argument. Id. at 659, 104 S.Ct. 2039. Agajanian’s concession merits a finding of prejudice per se.
Although Agajanian delivered an unorganized and at times incoherent closing argument, his concession that Visciotti committed first degree murder is unmistakable. Agajanian told the jury that Vis-ciotti was guilty of first degree murder if they found that “an implied malice killing of a human being” occurred “during the course of a robbery,” and then said: “Ladies and Gentlemen, that is what the facts reflect. That is what the facts reflect in this particular case.” (Emphasis supplied). Agajanian concluded his closing argument at the guilt phase by again acknowledging that Visciotti committed first degree murder. He said:
I think the bottom line in this case, ladies and gentlemen, if we evaluate it from the evidence, if we evaluate it from what we have before us, the good, the bad, the ugly, I think that, plus the employment of the reasonable doubt standard in this particular case will lead you to a verdict, even though it be first degree murder, that we have a killing which is not premeditated, which is not deliberated, which is not well thought out, which is not pondered, but, nevertheless, committed.
(Emphasis supplied).
In Swanson, we found that Cronic applied when a lawyer conceded his client’s guilt at trial, reasoning that “[a] lawyer who informs the jury that it is his view of *1120the evidence that there is no reasonable doubt regarding the only factual issues that are in dispute has utterly failed to ‘subject the prosecution’s case to meaningful adversarial testing.’ ” United States v. Swanson, 943 F.2d 1070, 1074 (9th Cir.1991) (quoting Cronic, 466 U.S. at 659, 104 S.Ct. 2039). In this case, as in Swanson, the trial “los[t] its character as a confrontation between adversaries” when Agajani-an conceded that Visciotti committed first degree murder. Id. at 1073.
The majority argues that Agajanian did not abandon Visciotti during his closing argument because Agajanian argued to the jury that “the crime was not premeditated” and “Visciotti lacked the specific intent to kill.” However, once Agajanian conceded that Visciotti committed felony murder, these arguments about Visciotti’s state of mind during the killing became irrelevant. As Agajanian explained to the jury during his closing argument, a killing during the commission of felony robbery is first degree murder regardless of the defendant’s state of mind.
The majority also hypothesizes that Agajanian’s concession was a strategic attempt to avoid the imposition of the death penalty, reasoning that “a jury might be less likely to impose the death penalty on someone convicted of felony murder, as opposed to someone who set out to commit a premeditated murder.” This hypothesis is unsupported by Agajanian’s closing argument during the penalty phase, in which he told the jury that there was no mitigating evidence related to the circumstances of the crime or Visciotti’s mental state. This hypothesis is also unsupported by Agajanian’s testimony, during the state ha-beas hearing, that the family sympathy mitigation strategy was his only strategy to avoid imposition of the death penalty. Just as we cannot evaluate the reasonableness of counsel’s strategic decisions through the “distorting effects of hindsight,” we cannot, in hindsight, attribute to counsel a strategy that he did not actually have in order to make sense of his otherwise inexplicable conduct. Strickland, 466 U.S. at 689, 104 S.Ct. 2052.
There is no doubt that this case was a difficult one to defend. However, as the Supreme Court instructed in Cronic, “even when no theory of defense is available, if the decision to stand trial has been made, counsel must hold the prosecution to its heavy burden of proof beyond reasonable doubt.” 466 U.S. at 656 n. 19, 104 S.Ct. 2039. In conceding that Visciotti was guilty of felony murder, Agajanian relieved the prosecution of this heavy burden.